J-S52037-18



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: B.K.D., JR., A     :   IN THE SUPERIOR COURT OF
MINOR                                  :        PENNSYLVANIA
                                       :
                                       :
                                       :
APPEAL OF: B.D., SR., FATHER           :   No. 537 MDA 2018

               Appeal from the Decree Entered March 6, 2018
              in the Court of Common Pleas of Dauphin County
                    Orphans’ Court at No(s): 11 AD 2018
                                             CP-22-DP-0000059-2015

IN THE INTEREST OF: B.K.D., A          :  IN THE SUPERIOR COURT OF
MINOR                                  :        PENNSYLVANIA
                                       :
                                       :
                                       :
APPEAL OF: B.D., SR., FATHER           : No. 543 MDA 2018

               Appeal from the Decree Entered March 6, 2018
              in the Court of Common Pleas of Dauphin County
                    Orphans’ Court at No(s): 12 AD 2018
                                             CP-22-DP-0000060-2015

IN THE INTEREST OF: K.M.D., A          :   IN THE SUPERIOR COURT OF
MINOR                                  :        PENNSYLVANIA
                                       :
                                       :
                                       :
APPEAL OF: B.D., SR., FATHER           :   No. 544 MDA 2018

               Appeal from the Decree Entered March 7, 2018
              in the Court of Common Pleas of Dauphin County
                    Orphans’ Court at No(s): 13 AD 2018
                                             CP-22-DP-0000061-2015

BEFORE:   BENDER, P.J.E., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.: FILED: NOVEMBER 9, 2018

     B.D., Sr. (Father) appeals from the decrees entered March 6, 2018,

and March 7, 2018, which terminated involuntarily his parental rights to his


*Retired Senior Judge assigned to the Superior Court.
J-S52037-18



minor children, B.K.D., Jr., a male born in March 2004, B.K.D., a male born

in May 2010, and K.M.D., a female born in February 2012 (collectively,

Children).1, 2 After review, we affirm.
____________________________________________


1  The orphans’ court entered separate decrees on the same dates
terminating involuntarily the parental rights of K.D. (Mother). Mother did
not appeal the termination of her parental rights.

2 The decrees granted the Agency’s petitions for goal change to adoption and
the involuntary termination of parental rights. See Decree of Involuntary
Termination of Parental Rights (B.K.D., Jr.), 3/6/2018 (“[U]pon
consideration of the Petition … for a goal change to adoption … said petition
is hereby GRANTED[.]”) (emphasis omitted); Decree of Involuntary
Termination of Parental Rights (B.K.D.), 3/6/2018 (same); Decree of
Involuntary Termination of Parental Rights (K.M.D.), 3/7/2018 (same). In
each of his notices of appeal relating to Children, Father states he is
appealing “the [o]rder dated February 27, 2018. This order has been
entered in the docket, as evidenced by the attached copy of the docket
entry.” Notice of Appeals (B.K.D., Jr., B.K.D., and K.M.D.), 3/29/2018.
Father attached copies of the orphans’ court docket to his notices of appeal,
but did not attach copies of the juvenile court docket. In addition, because
Father filed his notices of appeal with the register of wills and clerk of
orphans’ court only, this Court did not receive a certified copy of the
dependency record.

       To the extent the court entered separate goal change orders, we need
not review them. Father has waived all arguments with respect to a change
in Children’s goals as his brief on appeal contains no substantive discussion
of that issue. See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011)
(“Where an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”). Moreover, in
light of our disposition affirming the termination of Father’s parental rights to
Children, any purported challenge to the goal change orders is moot. See
In re D.A., 801 A.2d 614, 616 (Pa. Super. 2002) (“An issue before a court
is moot if in ruling upon the issue the court cannot enter an order that has
any legal force or effect.”).

(Footnote Continued Next Page)

                                           -2–
J-S52037-18



      Dauphin County Social Services for Children and Youth (the Agency)

has a lengthy history of involvement with this family dating back to 2006.

N.T., 2/27/2018, at 24.         Between April 2006 and November 2014, the

Agency received thirteen referrals raising numerous concerns. Id. at 24-32.

Among these concerns were inappropriate parental discipline, including

Father’s verbal abuse and violent behavior toward Children, such as

punching and hitting with a belt; Father’s refusal to cooperate with the

Agency; Father’s multiple threats to kill a caseworker, resulting in his guilty

plea to criminal charges; neglect of Children, including Children’s poor

hygiene, K.M.D.’s extremely soiled diapers, failure to obtain medical care,

and lack of food, resulting in K.M.D.’s dehydration, malnourishment,

lethargy, and lack of weight gain; and poor and unsanitary home conditions,

including black mold, cockroaches, mice, leaking roof, water damage, lack of

proper heating, heaters falling off the wall, missing ceiling tiles, and a

missing window; and heating the home with an oven, which resulted in

burns to Children. Id.



(Footnote Continued) _______________________

      Finally, we note that, to the extent the court entered separate goal
change orders, the correct procedure is to file separate notices of appeal for
each order and decree. See Pa.R.A.P. 341, Note (“Where … one or more
orders resolves issues arising on more than one docket or relating to more
than one judgment, separate notices of appeal must be filed.”); see also
Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018).



                                          -3–
J-S52037-18



        Relevant to this appeal, the Agency received a referral on December 5,

2014, raising concerns regarding Children’s lack of supervision, food, winter

clothing, and diapers, poor hygiene, and poor home conditions. Id. at 33.

When the Agency conducted an unannounced home visit, Father was

uncooperative.      He told caseworkers that Mother and the two younger

children were living with relatives in Halifax, and that the oldest child was

living with relatives in Harrisburg. Id. at 38. The Agency later discovered

that B.K.D., Jr. had been suspended from school. Upon his return to school,

the Agency attempted to determine where he was living, but B.K.D., Jr.

refused to share that information. Id. at 38-39. The Agency made multiple

attempts to return to the home and continued its efforts to locate the two

younger children. Id.

        While assessing the December 5, 2014 referral, the Agency received

another referral on February 17, 2015, raising concerns regarding physical

abuse and poor home conditions, including lack of water and electricity. Id.

at 39-40. The Agency tried to investigate, but Father and Mother refused its

requests to see Children.3 Id. at 38-40. As a result, the Agency obtained
____________________________________________


3   The record revealed that

        [t]he Agency visited the home accompanied by police. No       one
        answered the door. The caseworker learned that Mother         and
        Father sat in their parked vehicle with K.M.D. nearby         and
        watched the activity at their house. K.M.D. was not secured   in a
        car seat and lacked a coat and shoes [in the winter].         The
(Footnote Continued Next Page)

                                           -4–
J-S52037-18



custody of Children on February 19, 2015, and the juvenile court adjudicated

them dependent on April 29, 2015.4 Id. at 23, 40.

      Children have resided in foster care since February 2015. Throughout

Children’s time in foster care, Father failed to make sufficient progress to

rectify the issues that prevented him from caring for Children.          Father

struggled with mental health issues and refused to comply with his court-

ordered psychological evaluation for over a year, resulting in suspended

visitations with Children until he obtained the evaluation. Id. at 87. Once

he obtained the evaluation, it recommended that Father participate in

marriage counseling and individual counseling.      He attended the first two

marriage counseling sessions, but failed to complete the program. Id. He

also attended individual counseling, but was “on-again/off-again” in terms of

his participation.5 Id. at 87-88.


(Footnote Continued) _______________________

      [c]ourt issued a pick-up order for all three Children. Police took
      immediate custody of K.M.D.

Orphan’s Court Opinion, 6/7/2018, at 4 (citing N.T., 2/27/2018 at 40-41).
The record does not indicate B.K.D. and B.K.D., Jr.’s location at that time.
See N.T., 2/27/2018, at 41.

4 The Agency continued to receive referrals even after Children entered
foster care, resulting in a total of 22 referrals relating to Father and Mother.
N.T., 2/27/2018, at 24, 34-37.

5  The record indicates that Father attended therapy inconsistently with his
first provider, resulting in an unsuccessful discharge in April 2017. N.T.,
2/27/2018, at 14. Through the February 2018 hearing date, he has been
(Footnote Continued Next Page)

                                          -5–
J-S52037-18



      While the Agency referred Father and Mother to start reunification

services in August 2016, by the next month, the reunification team closed

services for noncompliance with attendance. Id. at 82.

      Father continually denied the Agency access to the home, including an

eight month stretch from January 2017 to September 2017. Id. at 74-75,

83. While some repairs were made to the home, most were not. Id. at 77.

Father had no income and failed to provide proof of payment for monthly

utilities. Id. at 80, 86, 90. Father repeatedly refused to cooperate with the

Agency, including failing to return phone calls and text messages, providing

an incorrect phone number when asked for updated contact information, and

refusing to provide emergency contact information.       Id. at 83, 86.    A

caseworker testified that Father displayed a generally hostile attitude and

that at “[a]lmost every encounter that I’ve had with [Father], he becomes

loud and agitated. You know, he presents as if he’s yelling.” Id. at 84.

      Father’s visits with Children were suspended for lengthy periods of

time, including from January 2016 to September 2016 with B.K.D. and

K.M.D., and from January 2016 to November 2017 with B.K.D., Jr. Id. at

91.   Once visits resumed with B.K.D. and K.M.D., Father attended the

majority of scheduled visits, but he was often late, necessitating a letter

(Footnote Continued) _______________________

consistent with individual counseling since he began with his current
provider in July 2017. Id. at 57-58.



                                          -6–
J-S52037-18



from the counseling center cautioning Father that timely attendance at visits

was required or they would be canceled.          Id. at 81, 92.   Even after the

letter, two of Father’s visits were canceled because he showed up late. Id.

       After Children had spent nearly three years in foster care, on January

26, 2018 the Agency filed petitions to terminate involuntarily Father’s

parental rights to Children.6 The orphans’ court held a hearing on February

27, 2018.



____________________________________________


6  Guardian ad litem (GAL), Sarah E. Hoffman, Esquire, represented Children
in the dependency proceedings. On February 15, 2018, Attorney Hoffman
filed a motion requesting that the orphans’ court appoint separate counsel
for B.K.D., Jr. in the termination proceedings. She averred that B.K.D., Jr.
expressed conflicting views regarding termination and that a conflict may
exist between his legal and best interests. The court granted the motion and
appointed Joy Waters Fleming, Esquire to represent B.K.D., Jr.’s legal
interests. On February 23, 2018, Attorney Hoffman filed motions requesting
that the court appoint her as counsel for B.K.D. and K.M.D. in the
termination proceedings, in which she averred that no conflict existed
between their legal and best interests. Once again, the court granted the
motions.

      At the start of the hearing, Attorneys Fleming and Hoffman presented
statements on the record clarifying Children’s legal interests. Attorney
Fleming stated that B.K.D., Jr. “has indicated that he would like to be
adopted by a family and be included in a family environment for the rest of
his childhood and have the opportunity to live in a community setting ….”
N.T., 2/27/2018, at 2. Attorney Hoffman stated that termination of parental
rights and adoption would satisfy both the legal and best interests of B.K.D.
and K.M.D. Id. at 3. While neither Attorney Fleming nor Hoffman filed
briefs in this Court arguing on behalf of Children’s legal interests, they
submitted letters in which they expressed their support for the termination
of Father’s parental rights.


                                           -7–
J-S52037-18



       At the conclusion of the hearing that day, the court announced its

decision to terminate Father’s rights to Children. The court entered decrees

terminating Father’s rights to B.K.D., Jr. and B.K.D. on March 6, 2018, and

entered a decree terminating Father’s rights to K.M.D. on March 7, 2018.

Father timely filed notices of appeal on March 29, 2018, along with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i). The family court filed its opinion on June 7, 2018.

       On appeal, Father claims the orphans’ court erred in terminating his

parental rights to Children.7 We begin with our standard of review and the

applicable law.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).
____________________________________________


7Father also claims the court erred in changing Children’s goal to adoption.
As discussed supra, Father has waived any challenge to a change in
Children’s goals.


                                           -8–
J-S52037-18


      Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in [subs]ection 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to [subs]ection
      2511(b): determination of the needs and welfare of the child
      under the standard of best interests of the child. One major
      aspect of the needs and welfare analysis concerns the nature
      and status of the emotional bond between parent and child, with
      close attention paid to the effect on the child of permanently
      severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Father’s parental rights

pursuant to subsections 2511(a)(1), (2), (5), (8), and (b), which provide as

follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
                                    -9–
J-S52037-18


           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                     ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                     ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.


                                   - 10 –
J-S52037-18


23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

       First, Father claims that the orphans’ court erred in terminating his

parental rights pursuant to 23 Pa.C.S. § 2511(a).      Father’s Brief at 5, 12.

However, Father waived any challenge to subsection 2511(a) by failing to

include it in his concise statements of errors complained of on appeal. See

In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017) (“[I]ssues not

included in an appellant’s … concise statement of errors complained of on

appeal are waived.”).          Father’s concise statements were identical and

included only a single claim relating to the termination of his parental rights,

in which he asserts that the orphans’ court erred by concluding that

termination would be in Children’s best interests. Thus, we review only the

court’s decision to terminate pursuant to subsection 2511(b).8 The requisite

analysis is as follows.

____________________________________________


8 Even if Father had preserved a challenge to subsection 2511(a), we agree
with the orphans’ court that the Agency met its burden under subsection
2511(a)(8). See Orphans’ Court Opinion, 6/7/2018, at 14. The record
supports the orphan courts’ finding that

       Children were removed from Father’s care on February 19,
       2015, and have remained in foster care since that time.
       Therefore, more than 12 months have elapsed since the date
       of placement. The record is nearly devoid of evidence of
       Father’s efforts in or progress toward addressing the problems
       which required [] Children’s placement.

       Father presented evidence of having obtained psychological
       treatment. [The orphans’ court] find[s] it significant that
(Footnote Continued Next Page)

                                          - 11 –
J-S52037-18


      S[ubs]ection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, [subs]ection 2511(b) does not explicitly require a
      bonding analysis and the term ‘bond’ is not defined in the
      Adoption Act. Case law, however, provides that analysis of the
      emotional bond, if any, between parent and child is a factor to
      be considered as part of our analysis.           While a parent’s
      emotional bond with his or her child is a major aspect of the
      subsection 2511(b) best-interest analysis, it is nonetheless only
      one of many factors to be considered by the court when
      determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. Additionally, this Court
             stated that the trial court should consider the
             importance of continuity of relationships and whether
             any existing parent-child bond can be severed
             without detrimental effects on the child.




(Footnote Continued) _______________________

      Father failed to undergo evaluation and treatment for more
      than a year after directed to do so. “[P]arents are required to
      make diligent efforts toward the reasonably prompt
      assumption of parental responsibilities.” In re A.L.D., 797
A.2d 326, 340 (Pa. Super. 2002). “[A] parent’s vow to
      cooperate, after a long period of uncooperativeness regarding
      the necessity or availability of services, may properly be
      rejected as untimely or disingenuous.” Id. (citation omitted).

Id. at 14-15; see also N.T., 2/27/2018, at 114, 119-20. As discussed
supra, our review of the record demonstrates that the conditions which led
to the removal of Children continue to exist, and further, as discussed infra,
termination of Father’s parental rights would best serve the needs and
welfare of Children. See 23 Pa.C.S. § 2511(a)(8).


                                         - 12 –
J-S52037-18



In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      In its opinion, the orphans’ court concluded that the Agency presented

clear and convincing evidence to support the involuntary termination of

Father’s parental rights under subsection 2511(b). Orphans’ Court Opinion,

6/7/2018, at 15-16.     The court found no evidence of a bond between

Children and Father, and that termination would not be detrimental to

Children. Id. at 16. It reasoned that Children are doing well in foster care,

and that it would be detrimental to return them to Father. Id.

      Father argues that terminating his parental rights would be contrary to

Children’s best interests.   In a single sentence in the summary of the

argument section of his brief, Father contends that he has a significant bond

with Children. Father’s Brief at 8.

      Our review of the record supports the findings of the orphans’ court.

With respect to Children’s relationship with Father, Caseworker Jade Folk

testified that the court suspended visitation starting in January 2016, until

Father obtained a psychological evaluation. N.T., 2/27/2018, at 91.

      B.K.D. and K.M.D. have been residing together in a pre-adoptive

placement since July 2015. Id. at 96-97. After Father’s visits with B.K.D.

and K.M.D. resumed in September 2016, he participated in the visitation

consistently, although he was late to 14 of the 46 total visits. Id. at 91-92,


                                      - 13 –
J-S52037-18



112. During visits, B.K.D. and K.M.D. sometimes said they loved Father and

gave him hugs, but according to Ms. Folk, they seemed “to be more excited

to either be playing in the tumble room or the activity room than actually

having any type of [] meaningful engagement[.]” Id. at 99. There was a

lack of interaction between Father, B.K.D., and K.M.D., and he struggled to

redirect their behaviors. Id. at 99-100.

      With respect to B.K.D., Jr., the court suspended Father’s visitation with

B.K.D., Jr. for close to two years, from January 2016 until November 2017.

Initially, the visits were suspended because Father refused to undergo a

psychological assessment. However, they continued to be suspended even

after Father was assessed because Father’s inappropriate behavior and

statements to B.K.D., Jr. were causing him mental distress. Id. at 91. As

Ms. Folk testified,

      [B.K.D., Jr.] had multiple psychiatric hospitalizations and there
      were reports that [Father] was saying things to him during visits
      such as that the [A]gency is lying to him, don’t believe them,
      you know, like those types of things which was then causing
      [B.K.D., Jr.] some anger and some self-injurious behavior which
      then led to the psychiatric hospitalizations.

Id. at 91; see also id. at 95-96. B.K.D., Jr. currently resides in a group

home where he was placed following a psychiatric hospitalization. Id. at 94-

95.   Since he was placed in the group home and Father’s visits were

suspended, he has not had any further hospitalizations.      Ms. Folk testified

that B.K.D., Jr. has “really matured.      He is doing well in the group home


                                    - 14 –
J-S52037-18


setting. He’s insightful, and he is able to accept responsibility for his own

actions.”    Id. at 95.    Academically, B.K.D., Jr. has also shown marked

improvement. Previously, he had multiple disciplinary actions at school, but

as Ms. Folk testified, during the 2017-18 school year, “he has done

exceptionally well.       He is receiving high As and his behaviors are

phenomenal. He has received first honors in both marking periods, the first

quarter and second, and he was also awarded the student of the month. He

has really turned himself around.” Id. at 95.

      By the time of the hearing, Father had visited with B.K.D., Jr. twice

since visits had resumed. Id. at 92. Ms. Folk acknowledged that B.K.D., Jr.

would like to maintain contact with Father if possible.     Id. at 101.    She

explained, “[w]e’ve discussed what that would look like once termination

occurs up until he’s 18 and what his choice, you know, would be at the age

of 18.”     Id.   Ms. Folk testified that “the agency’s goal [is] to locate an

adoptive family for [B.K.D., Jr.] so he is not [in the group home] long term.”

Id. at 94.    The foster mother to B.K.D. and K.M.D. is willing to consider

having B.K.D., Jr. placed in her home and Ms. Folk testified at the hearing

that she was exploring that option with the foster mother. Id. at 96-97.

      Significantly, Ms. Folk did not believe that terminating Father’s

parental rights would be detrimental to or negatively impact any of Children.

Id. at 100-01. She opined that Father’s relationship with Children is not a

parent-child relationship, but rather, appeared to be more “like a friendship”
                                     - 15 –
J-S52037-18


than a bond the majority of the time. Id. at 100. In contrast, she opined

that B.K.D. and K.M.D. share a bond with their pre-adoptive foster mother.

Id. at 98.    She explained that they “seek the foster parent out for any

comfort, nurturing that they need.    I have heard them spontaneously call

her mom.      I’ve seen both [K.M.D.] and [B.K.D.] crawl up on her lap for

snuggles and hugs, and it appears like a great relationship.” Id. at 98. Ms.

Folk opined that terminating Father’s parental rights will meet Children’s

developmental, physical and emotional needs. Id. at 101.

      Moreover, clinical psychologist Howard Rosen, Ph.D., conducted a

psychological evaluation of Father, and opined, inter alia, that Father’s age

and   personality   disorders   indicate   a   poor   prognosis   for   Father’s

improvement. Id. at 119. Dr. Rosen opined that Children will benefit from

stability and permanence and that reunification is not in their best interests

Id. at 120.

      Thus, the record demonstrates that the orphans’ court did not abuse

its discretion in concluding that terminating Father’s parental rights would

best serve the needs and welfare of Children. By the time of the termination

hearing, Children had been in foster care for three years, and Father

remained incapable of caring for them in a safe and appropriate manner

despite 12 years of Agency services.       See In re T.S.M., 71 A.3d at 270

(“The Supreme Court cautioned against using the goal of reunification “to

prolong instability for children when it becomes clear that parents will be
                                    - 16 –
J-S52037-18


unable to provide their children’s basic needs in the near future.”). Indeed,

the record reveals he has exacerbated the harm suffered by Children,

especially the psychiatric hospitalizations of B.K.D., Jr., which were

attributed at least in part to Father’s behavior. To the extent Father argues

that he has a bond with Children, the record belies this claim. The record

supports the orphans’ court’s finding that he has more of a friendship with

Children than a bond. Counsel for all three Children reported that Children

prefer to be adopted. N.T., 2/27/2018, at 2-3. The evidence confirms that

termination would not be detrimental to them. B.K.D. and K.M.D. reside in a

pre-adoptive foster home and share a bond with their foster mother.

Father’s relationship with B.K.D., Jr. is tenuous, given that no visits occurred

for nearly two years and Father has a history of interfering with B.K.D., Jr.’s

psychological and behavioral progress.             The group home has provided

B.K.D., Jr. with safety and stability, allowing him to start to resolve serious

behavior problems and attain academic success, and he may possibly be

placed in the same home with siblings.9


____________________________________________


9 While B.K.D., Jr. is not in a pre-adoptive placement, our Supreme Court
explained in In re T.S.M. that

       the Adoption Act specifically provides that a pending adoption is
       not a prerequisite to termination of parental rights involving
       agencies...: “If the petitioner is an agency it shall not be
       required to aver that an adoption is presently contemplated nor
(Footnote Continued Next Page)

                                          - 17 –
J-S52037-18


      Based on the foregoing, we conclude that the orphans’ court did not

commit an abuse of discretion by terminating Father’s parental rights to

Children involuntarily, and we affirm the court’s March 6, 2018, and March

7, 2018 decrees.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2018




(Footnote Continued) _______________________

      that a person with a present intention to adopt exists.” 23
      Pa.C.S. § 2512(b).
71 A.3d at 268. Further, the Supreme Court recognized that “termination
may improve the likelihood of finding an adoptive home. Indeed, in some
cases, a child’s bond with a parent, who has proven incapable of caring for
the child, may impede the child’s ability to attach to a pre-adoptive family
who can provide the needed care and stability.” Id. at 268 (citations
omitted). Thus, it was within the orphans’ court’s discretion to terminate
Father’s rights even though B.K.D., Jr. was not in a pre-adoptive placement.


                                         - 18 –